Citation Nr: 0009085	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  96-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder as 
due to undiagnosed illness.

2.  Entitlement to service connection for skin problems/rash 
as due to undiagnosed illness.

3.  Entitlement to service connection for thyroid 
problems/trembling/fatigability as due to undiagnosed 
illness.

4.  Entitlement to service connection for a lung disorder 
claimed as due to undiagnosed illness.

5.  Entitlement to service connection for hiatal hernia.

6.  Entitlement to service connection for arthritis of 
multiple joints, hips, ankles, elbows and knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1979, and from December 1990 to March 1991.  He 
served in South West Asia from December 10, 1990 to January 
30, 1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1995, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The Board notes that, subsequent to the most recent 
supplemental statement of the case in June 1999, the veteran 
has provided additional evidence.  Although the majority of 
this material is duplicative of previously considered 
evidence, there are two items which are new.  The veteran 
submitted a statement from a private physician regarding his 
sleep disorder claim, dated in August 1999.  He also 
submitted a copy of a hospital summary detailing treatment at 
Elgin Air Force Base Hospital from February 13 to March 1, 
1991.  A review of the claims folder and the veteran's 
service medical records indicates that this hospital summary 
has not been previously reviewed by the RO.  The RO 
previously reviewed a single page record of treatment from 
Elgin, dated on February 21, 1991.  There is no indication 
within the claims folder that the veteran has waived RO 
consideration of this material.

The Board further notes that the RO has requested a copy of 
the veteran's Persian Gulf War Protocol Examination on 
several occasions.  A review of the claims folder shows that 
a Persian Gulf War clinic consult, dated in February 1995, 
and a Persian Gulf War Registry Code Sheet, which is undated, 
but which is marked as copied in September 1994.  The Board 
concludes that there is no document in the claims folder 
which can be identified as a Persian Gulf War Protocol 
Examination Report.

The Board notes that the purpose of this remand is to obtain 
additional evidence and to ensure compliance with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim, nor is any determination 
currently necessary regarding the well groundedness of the 
veteran's claims.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should review the newly 
submitted evidence, to specifically 
include the Air Force Hospital summary of 
February and March 1991, and the August 
1999 statement from the veteran's private 
physician.

2.  The RO should attempt to determine if 
the veteran has undergone a Persian Gulf 
War Protocol Examination.  If so, a copy 
of the report of such examination should 
be associated with the claims folder.  

Upon completion of the above listed items, the RO should 
review the veteran's claims.  If the determination remains 
adverse the RO should provide the veteran and his 
representative a supplemental statement of the case and 
adequate time to respond.  The claim should then be returned 
to the Board for further appellate review.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




